EXHIBIT 99.1 UNAUDITED PRO FORMA COMBINED CONDENSED FINANCIAL INFORMATION The unaudited pro forma combined condensed balance sheet as of September 30, 2008 gives effect to the merger as if it had been consummated on September 30, 2008 and includes adjustments that give effect to events that are directly attributable to the transaction and that are factually supportable.The unaudited pro forma combined condensed statement of income for the year ended September 30, 2008 gives effect to the merger as if it had been consummated on October 1, 2007 and includes adjustments that give effect to events that are directly attributable to the transaction, are expected to have a continuing impact, and that are factually supportable.The notes to the unaudited pro forma combined condensed financial information describe the pro forma amounts and adjustments presented below. The pro forma adjustments reflecting the completion of the merger are based upon the purchase method of accounting in accordance with GAAP and upon the assumptions set forth in the notes included in this section.The unaudited pro forma combined condensed balance sheet has been adjusted to reflect the preliminary allocation of the estimated purchase price to identifiable net assets acquired and of the excess purchase price to goodwill.The allocation of the purchase price is preliminary and is dependent upon certain valuations and other studies that have not progressed to a stage where there is sufficient information to make a definitive allocation.In addition, the purchase price itself is estimated and will be adjusted based upon final settlement of Hercules outstanding common stock on the date of closing and final transaction costs.Accordingly, the final purchase accounting adjustments may be materially different from the estimated pro forma adjustments included in this Form 8-K/A.Certain fees associated with the merger that were incurred by Hercules, such as fees for legal and financial services and amounts payable in connection with change in control provisions for applicable employees, are not reflected in these unaudited pro forma combined condensed financial statements.This unaudited pro forma combined condensed financial information should be read in conjunction with the accompanying notes and Ashlands historical financial statements and those of Hercules incorporated by reference into this Form 8-K/A. The unaudited pro forma combined condensed financial statements are presented for informational purposes only and do not reflect future events that may occur after the Hercules acquisition, or any operating efficiencies or inefficiencies that may result from the transaction.Therefore, the unaudited pro forma combined condensed financial information is not necessarily indicative of results that would have been achieved had the businesses been combined during the period presented or the results that Ashland will experience after the merger is consummated.In addition, the preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions.These estimates and assumptions affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.These estimates and assumptions are preliminary and have been made solely for purposes of developing this unaudited pro forma combined condensed financial information.Actual results could differ, perhaps materially, from these estimates and assumptions. 1 Ashland Inc. and Consolidated Subsidiaries Unaudited Pro Forma Combined Condensed Balance Sheet As of September 30, 2008 (In millions) Assets Ashland Historical Hercules Historical* Pro forma Adjustments Pro forma Current assets Cash and cash equivalents $ $ $ (a) $ ) (a) ) (a) (5
